On the Merits.
Wyly, J.
The defendants, the heirs of Maunsel White, appeal from the judgment for fifteen hundred dollars against them for professional services rendered by the plaintiff, an attorney-at-law.
In 1864 the executors of White caused his will to be probated, and the plaintiff, then clerk of the court, drew the petition for them. For this service he was paid fifty dollars.
On the nineteenth of May, 1868, the plaintiff was admitted to the-bar.
On the second of February, 1869, the executors wrote to the plaintiff" that the heirs were about selling the property of the estate, and in order to do so they requested him to get the order putting them in possession of the property. He obtained, without opposition and by consent, this and two other orders — one discharging the executors and the other requiring the erasure of certain mortgages.
He was not the regular attorney for the executors and the heirs ; but was only employed to do this particular service, which was not difficult nor such as involved any great responsibility.
We fix the value of the services at one hundred and fifty dollars.
It is therefore ordered that the judgment herein be amended by reducing the total amount thereof to one hundred and fifty dollars, and as thus amended let it be affirmed, appellee paying costs of' appeal.
Eehearing refused.